305 S.W.3d 200 (2009)
Ex parte William Joseph HORTON.
No. 10-09-00228-CR.
Court of Appeals of Texas, Waco.
November 10, 2009.
*201 Michael W. Elliott, Richmond, for appellant.
John W. Segrest, McLennan County Dist. Atty., Waco, for appellee.
Before Chief Justice GRAY, Justice REYNA, and Justice DAVIS.

OPINION
FELIPE REYNA, Justice.
William Joseph Horton appeals the denial of his pretrial application for writ of habeas corpus which he filed in connection with the State's motion to revoke his community supervision. Horton contends in his sole point that the court erred by denying his habeas application because his confinement was unlawful due to the capias for his arrest having been issued before the revocation motion was filed. Because Horton's community supervision has since been revoked, we will dismiss this appeal as moot.
The trial court signed the order denying Horton's habeas application on July 8, 2009, and he timely perfected this appeal. However, his community supervision was revoked on July 27 after a contested hearing.[1] Because his community supervision has been revoked, he is no longer subject to "pre-trial" confinement under the capias. Thus, it appears that his habeas claim is moot. See Martinez v. State, 826 S.W.2d 620, 620 (Tex.Crim.App.1992); In re Soliz, No. 01-08-00877-CR, 2008 WL 5392029, at *1 (Tex.App.-Houston [1st Dist.] Dec. 19, 2008, orig. proceeding) (per curiam) (not designated for publication); Hubbard v. State, 841 S.W.2d 33, 33 (Tex. App.-Houston [14th Dist.] 1992, no pet.).
The Clerk of this Court notified Horton that the appeal may be dismissed if he did not file a response showing grounds for continuing the appeal. See TEX.R.APP. P. 44.3. By response, Horton cites Kniatt v. State, 206 S.W.3d 657 (Tex.Crim.App. 2006), for the proposition that his appeal is not moot. We find Kniatt to be distinguishable. In that case, Kniatt pleaded guilty and was placed on deferred adjudication community supervision pursuant to a plea bargain. Id. at 659-60. After the State filed a motion to adjudicate, Kniatt filed a pre-conviction habeas application claiming that his guilty plea was involuntary. Id. at 660. The trial court granted the motion to adjudicate and later denied the habeas application. Id. at 660-62. On appeal, this Court reversed on the merits of Kniatt's habeas claim. See Kniatt v. State, 157 S.W.3d 83, 87 (Tex.App.-Waco 2005).
The State filed a petition for discretionary review, arguing first that the trial court (and this Court) lacked jurisdiction to address the merits of Kniatt's habeas claim. The Court of Criminal Appeals held "that the jurisdiction of a court to consider an application for writ of habeas corpus is determined at the time the application is filed." Kniatt, 206 S.W.3d at 663. Thus, the trial court had jurisdiction when Kniatt's habeas application was filed and did not lose that jurisdiction after adjudicating his guilt. Id. at 663-64.
Here, however, no one disputes that the trial court had jurisdiction when Horton filed his habeas application and ruled on it. *202 Rather, the issue in this case is whether the habeas claim was later rendered moot by the revocation of Horton's community supervision because, at that point, he was no longer being incarcerated under what he claimed to be an unlawful capias. Presiding Judge Keller explained in her concurring opinion in Kniatt why (under Martinez) Horton's habeas application is moot:

Martinez held that a conviction rendered moot a complaint regarding bail because the defendant was "no longer subject to pre-trial confinement." Essentially, these types of claims apply only at certain stages of the prosecution, and they disappear once the prosecution progresses past the stage in question. By contrast, the habeas claim in the present case purports to undermine the validity of the conviction, and so does not disappear after conviction like complaints regarding probable cause or bail.
Id. at 665 (Keller, P.J., concurring) (footnote omitted).
Horton's habeas application challenges the validity of the capias under which he was held before the revocation hearing. After his community supervision was revoked, he was no longer being held on that capias but rather was being held on the court's revocation judgment. Thus, after revocation he was "no longer subject to pretrial confinement." See Martinez, 826 S.W.2d at 620. Accordingly, we dismiss this appeal as moot. Id.; Soliz, 2008 WL 5392029, at *1; Hubbard, 841 S.W.2d at 33.
Chief Justice GRAY concurs in the judgment and only to the extent it dismisses this proceeding as moot. A separate opinion will not issue.
NOTES
[1]  Horton's appeal of the revocation order has been docketed in this Court under cause no. 10-09-00258-CR.